       Case 2:21-cr-00050-WFN      ECF No. 18    filed 05/24/21    PageID.41 Page 1 of 2
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON




 1                                                                       May 24, 2021
                                                                              SEAN F. MCAVOY, CLERK
 2
 3                             UNITED STATES DISTRICT COURT
 4                           EASTERN DISTRICT OF WASHINGTON
 5    UNITED STATES OF AMERICA,
                                                        No.       2:21-CR-0050-WFN-1
 6                              Plaintiff,
                                                        PROTECTIVE ORDER
 7          -vs-
 8   JUSTIN THOMAS GENTEMANN,
 9                              Defendant.
10
11         The United States of America, having applied to this Court for a discovery protective
12   order regarding the disclosure of discovery and sensitive information (the "Discovery") to
13   defense counsel in connection with the United States' discovery obligations. The Court has
14   reviewed the file and Motions and is fully informed. Accordingly,
15         IT IS ORDERED that:
16         1. The United States' Unopposed Motion for Protective Order, ECF No. 17, is
17   GRANTED.
18         2. Pursuant to the discovery obligations previously imposed by the Court, the United
19   States is authorized to disclose discovery in its possession and any Protected Information
20   contained therein. As used herein, "Protected Information" means sensitive personal,
21   business, and financial information of Defendant and third parties, including for example,
22   social security numbers, driver's license and identification information, taxpayer
23   identification numbers, tax information and records, salary information, dates of birth, birth
24   places, addresses, phone numbers, email addresses, personal photographs, cooperating
25   witness information, minor witness information, and financial and business account
26   numbers and information.
27         3. Counsel for Defendant (hereinafter "defense counsel") shall not share or provide
28   any discovery items produced by the United States in this case with anyone other than


     PROTECTIVE ORDER - 1
       Case 2:21-cr-00050-WFN       ECF No. 18    filed 05/24/21   PageID.42 Page 2 of 2




 1   designated defense counsel, defense investigators, retained expert witnesses, and support
 2   staff. Defense counsel may permit the Defendant to view unredacted discovery items in the
 3   presence of defense counsel, defense investigators, and support staff. Defense counsel
 4   personally, or through defense counsel's investigators and support staff, may show
 5   unredacted discovery items to witnesses in regard to items or events about which a witness
 6   may have personal knowledge. Defense counsel and his or her investigators and support
 7   staff shall not allow the Defendant or witnesses to copy Protected Information contained in
 8   the discovery.
 9         4. The discovery and information therein may be used only in connection with the
10   litigation of this case and for no other purpose. The discovery is now and will forever remain
11   the property of the United States. At the conclusion of the case, defense counsel will return
12   the discovery to the United States, will certify that it has been shredded, or, if the materials
13   are still needed, will store it in a secure place and not disclose it to third parties. If the
14   assigned defense counsel is relieved or substituted from the case, defense counsel will return
15   the discovery to the United States or certify that it has been shredded.
16         5. Defense counsel shall store the discovery in a secure place and will use reasonable
17   care to ensure that it is not disclosed to third persons contrary to this Protective Order.
18         6. Defense counsel shall be responsible for advising the Defendant, witnesses, and
19   all members of the defense team of the contents of this Protective Order.
20         7. This Protective Order shall also apply to any new defense counsel that may later
21   become counsel of record in this case.
22         The District Court Executive is directed to file this Order and provide copies to
23   counsel.
24         DATED this 24th day of May, 2021.
25
26                                                   WM. FREMMING NIELSEN
27                                            SENIOR UNITED STATES DISTRICT JUDGE
28


     PROTECTIVE ORDER - 2
